IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                   IN AND FOR KENT COUNTY


STATE HUMAN RELATIONS      :
COMMISSION ex rel. THEODORA:                        C.A. No: K13C-01-007 RBY
BUTLER                     :
                           :
             Plaintiff,    :
                           :
   v.                      :
                           :
MARY FIELD and DELAWARE    :
COMMUNITY MANAGEMENT, LLC, :
                           :
             Defendants.   :


                          Submitted: November 19, 2014
                           Decided: January 14, 2015


                        Upon Consideration of Plaintiff’s
                        Motion for Summary Judgment
                                   DENIED

                                     ORDER


Oliver J. Cleary, Esquire, Department of Justice, Wilmington, Delaware for Plaintiff.

Michael P. Morton, Esquire, Greenville, Delaware for Defendants.




Young, J.
State Human Rel. Comm. ex. rel. Theodora Butler v. Mary Field, et. al.
C.A. No.: K13C-01-007 RBY
January 14, 2015

                                      DECISION
       The facts and arguments presented in this Motion are identical to those
presented in the Motion of Plaintiff Green. Accordingly, this Motion is DENIED
for the same reasons as stated in that Order made this same date and time.
       SO ORDERED this 14th day of January, 2015.


                                               /s/ Robert B. Young
                                                          J.

RBY/lmc
oc: Prothonotary
cc: Counsel
     Opinion Distribution
     File




                                             2